In re: Alma B. Celestan applying for writs of certiorari, mandamus and prohibition.
The petition of the relator in the above entitled and numbered case having been duly considered,
It is ordered that a writ of certiorari issue herein, directing the Honorable Richard J. Garvey Judge of the Civil District Court for the Parish of Orleans to transmit to the Supreme Court of Louisiana, on or before the 16th day of December, 1968, the record or a certified copy of the record, of the proceedings complained of by the relator herein, to the end that the validity of said proceedings may be ascertained.
*705It is further ordered that the aforesaid Judge of said Court and the respondent through her attorney shall show cause, in this court, on the date aforesaid, at 11 o’clock A.M., why the relief prayed for in the petition of the relator should not be granted.
It is further ordered that, in the meantime and until the further orders of this court all proceedings against the relator in said Civil District Court shall be stayed and suspended.
Writ granted with stay order.